Citation Nr: 1221579	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  09-26 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel







INTRODUCTION

The appellant had active service from September 1953 to April 1957.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the Veteran's claims for service connection for bilateral hearing loss.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran does not have hearing loss that was caused by his service.  


CONCLUSION OF LAW


Bilateral hearing loss was not incurred in or aggravated by active military service, nor may in-service occurrence of sensorineural hearing loss be presumed.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2011).   


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for hearing loss.  He asserts that he has hearing loss due to exposure to loud noise during service, primarily exposure to aircraft during duties as a flight director aboard the U.S.S. Kearsarge.  See Veteran's notice of disagreement, received in March 2009.  
 
In August 2008, the Veteran filed his claim for service connection for hearing loss.  In February 2009, the RO denied the claim.  The Veteran has appealed.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  Service connection may also be granted for an organic disease of the nervous system, such as a sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and, therefore, a presumptive disability.  See Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  

Applicable regulations provide that impaired hearing shall be considered a disability when the auditory thresholds in any of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz are 40 decibels or greater; the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores are 94 percent or less.  38 C.F.R. § 3.385 (2011).  

When a medical professional determines that a current condition is related to an inservice event, then it necessarily follows that the current condition was incurred during service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992) (if a medical relationship exists between current hearing loss and inservice acoustical trauma, it follows that an injury was incurred during service); Hensley v. Brown, 5 Vet. App. 155 (1993) (notwithstanding that hearing loss was not noted upon separation, a medial relationship between current hearing loss and noise exposure during service demonstrates that the veteran incurred an injury during service).  

The Veteran's discharge (DD Form 214) shows that the related civilian occupation for his military occupation specialty (which is only listed as "0032-20"), was airport servicemen.  His last duty station was listed as the U.S.S. Kearsarge.

The Veteran's service treatment reports do not show any relevant treatment.  The Veteran's separation examination report, dated in March 1957, shows that his ears and drums were clinically evaluated as normal, and that whispered and spoken voice test results were 15/15, bilaterally.  See also April 1954 "duplicate HR" examination report (same).  

The post-service medical evidence consists of VA and non-VA reports, dated between 1999 and 2012, to include a VA examination report, dated in June 2009 and an addendum, dated in April 2012.  

VA progress notes show that beginning in 2007, the Veteran received servicing for his hearing aid, and treatment for hearing loss.

Private treatment reports, dated between 2004 and 2006, show that the Veteran received audiological evaluations in September 2004 and July 2006.  These reports contain only charted results, which appear to show that the Veteran had hearing loss, as defined for VA purposes at 38 C.F.R. § 3.385.  The September 2004 report notes a 20-year history of decreased hearing, with use of binaural hearing aids, and a significant history of military noise exposure.  

A VA examination report, dated in June 2009, shows that the examiner indicated that the Veteran's C-file had been reviewed.  The Veteran reported he had been a flight deck crewman in the Navy between 1953 and 1957, with duties maintaining aircraft.  He also reported weapons training and exposure to ship's weapons.  Occupational noise exposure was listed as construction from 1957 to 1961, truck driver from 1964 to 1977, and 1986 to 2000, and construction foreman from 1977 to 1986.  Recreational noise exposure was listed as power tools, saws, hunting, and lawn equipment.  The examiner noted that CPRS (Computerized Patient Record System) indicated a history of ototoxic medications.  On examination, the Veteran was shown to have bilateral hearing loss as defined for VA purposes at 38 C.F.R. § 3.385.  The diagnosis notes severe sensorineural hearing loss in the right ear, and profound sensorineural hearing loss in the left ear.  The examiner, an audiologist, stated that the Veteran's hearing loss was "less likely as not (less than a 50/50 probability) caused by or a result of inservice noise exposure."  The examiner explained that the Veteran's hearing was normal according to the qualitative methods used during service (whispered and spoken voice), that service treatment reports do not indicate issues with hearing or ears during service, and that hearing loss was not documented until 1978 (according to the Veteran's reported history), which is 21 years after service.  The examiner further explained that hearing loss due to trauma is immediate and not progressive, and that it is more likely that the Veteran's current thresholds are due to significant post-occupational noise exposure and age.  In an addendum, dated in April 2012, the examiner stated that the Veteran's private treatment reports (dated between 2004 and 2006) (which had been received after the June 2009 VA examination) had been reviewed, and that her opinion remained the same.  

The Board has determined that the claim must be denied.  There is no evidence to show any relevant treatment during service, nor has the Veteran claimed that he was treated for hearing loss during service.  The Veteran has apparently stated that he had hearing loss as of 1978, which is about 21 years after separation from service.  The earliest medical evidence of hearing loss is dated in 2004.  This is approximately 46 years after separation from service.  In this regard, the Veteran has reported a history of employment in construction and trucking, as well as recreational noise exposure from power tools, lawn equipment, and hunting.  Furthermore, there is no competent evidence to show that the Veteran has hearing loss that is related to his service.  The only competent opinion is found in the June 2009 VA examination report, and this opinion weighs against the claim.  See also associated April 2012 addendum.  Finally, there is no competent evidence to show that sensorineural hearing loss was manifested to a compensable degree within one year of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered the doctrine of reasonable doubt, however, as is stated above, the preponderance of the evidence is against the appellant's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The issue on appeal is based on the contention that hearing loss was caused by service that ended in 1957.  However, the Veteran has not specifically asserted that his hearing loss began during service and has existed since service.  The Veteran has apparently stated that he had hearing loss as of 1978, which is about 21 years after separation from service.  In this case, when the Veteran's service treatment records (which does not show any relevant complaints, treatment, findings, or diagnosis), and his post-service medical records are considered (which do not show any relevant findings prior to 2004, and which do not contain competent evidence of a nexus between hearing loss and the Veteran's service), the Board finds that the service treatment reports, and the medical evidence, outweigh the lay statements to the effect that the Veteran has the claimed condition that is related to his service.  


II. VCAA

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in October 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A  and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  The VA examination report shows that the examiner discussed the Veteran's service and post-service treatment reports, and that his history was taken and recorded.  It shows that an audiometric examination was performed, and it includes audiometric test results.  The examiner stated that the Veteran's C-file had been reviewed.  An etiological opinion was obtained, and this opinion is accompanied by a sufficient rationale.  Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In an April 2012 addendum, the examiner reviewed private medical evidence received in March 2012, and stated that her opinion was unchanged.  Given the foregoing, there is no basis to find that this report is inadequate, or that a remand for a new examination is required.  See 38 C.F.R. § 3.159(d) (2011).  In summary, it appears that all known and available service and post-service records relevant to the issue on appeal have been obtained and are associated with the Veteran's claims file. 

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


